Citation Nr: 0616613	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-26 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Eligibility for nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO then 
determined that the appellant was not eligible for death 
pension benefits because her deceased spouse's service did 
not constitute active service in the Armed Forces of the 
United States for nonservice-connected pension purposes.  The 
appellant perfected an appeal of that decision.  Although she 
indicated in an August 2003 statement that she was 
withdrawing her appeal, in subsequent statements she clearly 
indicated that it was not her intent to withdraw the appeal.  
The Board finds, therefore, that the September 2002 
determination is the subject of the current appeal.


FINDING OF FACT

The appellant's deceased spouse's only active service 
consisted of service from August 1943 to June 1945 as a 
recognized guerrilla and from June 1945 to May 1946 with the 
Commonwealth Army of the Philippines.  


CONCLUSION OF LAW

The appellant does not have basic eligibility for VA 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 101(2), 101(24), 107(a), 1541 (West 2002); 38 C.F.R. 
§ 3.1(d), 3.3, 3.40 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In her April 2002 claim for VA benefits the appellant 
asserted that the cause of her deceased spouse's death was 
due to his military service.  She was informed of the 
evidence needed to establish service connection for the cause 
of his death, but did not identify any relevant medical 
evidence nor submit any such evidence.  In the September 2002 
decision here on appeal, the RO denied service connection for 
the cause of death, based on the absence of any medical 
evidence showing that the cause of his death was related to 
service.  The RO also denied eligibility for nonservice-
connected death pension benefits based on the nature of the 
deceased spouse's military service.  In her subsequent 
statements the appellant indicated that she was pursuing 
entitlement to death pension benefits, not dependency and 
indemnity compensation (DIC).  The Board finds, therefore, 
that her appeal pertains only to death pension benefits.

Nonservice-connected death pension benefits are payable to 
the surviving spouse of a veteran who served for 90 days 
during a period of war who meets the service requirements.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.  The term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24); 38 C.F.R. § 3.1(d).  Service before July 1, 1946, in 
the military forces of the Commonwealth Army of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including organized 
guerrilla forces, does not constitute active military, naval, 
or air service for the purposes of nonservice-connected 
pension benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c).

In conjunction with the deceased spouse's 1954 claim for VA 
disability compensation, the RO obtained verification from 
the service department regarding the nature and time period 
of his military service.  In the November 1954 report the 
National Personnel Records Center (NPRC) certified that the 
individual had active service from August 1943 to June 1945 
with the recognized guerrillas, and from June 1945 to May 
1946 with the Commonwealth Army of the Philippines.  In 
November 1955, relying upon the NPRC report, the RO granted 
service connection and a non-compensable disability rating 
for a gunshot wound to the right leg.

The evidence shows that the appellant's deceased spouse had 
recognized guerilla service, as well as service in the 
Commonwealth Army of the Philippines, and she does not claim 
that he had any additional service.  Although such service is 
sufficient to establish eligibility for VA service-connected 
compensation benefits, such service does not entitle the 
appellant to nonservice-connected death pension benefits.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  The provisions of 
38 U.S.C.A. § 107(a) preclude payment of benefits beyond 
those enumerated, which do not include death pension 
benefits.  Although the appellant contends that the statute 
is unconstitutional in denying her eligibility for death 
pension benefits based on the nature of her deceased spouse's 
service, the United States Court of Appeals for the Federal 
Circuit has determined that the statute is constitutional.  
See Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 1993).  The 
appellant's constitutional argument is, therefore, without 
merit.

The law is dispositive on this issue, and the Board is bound 
by the applicable legal criteria.  There is no legal basis 
upon which to grant the appellant's claim, and her appeal is 
denied for lack of legal merit.  

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish eligibility for 
nonservice-connected death pension benefits in July 2003.  In 
that notice the RO also informed her of the information and 
evidence that she was required to submit, including any 
evidence in her possession, and the evidence that the RO 
would obtain on her behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the appellant of the 
evidence she was responsible for submitting, and what 
evidence VA would obtain in order to substantiate her claim.  

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the appellant.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because eligibility for death pension benefits has 
been denied, any question regarding a downstream issue is 
moot, and any deficiency in the content of the notice is not 
prejudicial to the appellant.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the appellant in obtaining 
evidence in support of her claim, the RO has obtained a 
certification from the service department regarding the 
service of the appellant's deceased spouse.  Given the nature 
of that certification, the Board finds that all relevant data 
has been obtained for determining the merits of her claim and 
that no reasonable possibility exists that any further 
assistance would aid her in substantiating her claim.  


ORDER

The claim to establish basic eligibility for VA nonservice-
connected death pension benefits is denied.  




____________________________________________
N. W. Fabian
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


